Exhibit 10.24

FIRST AMENDMENT TO OFFICE LEASE BETWEEN YPI 1600 CORPORATE CENTER, LLC

AND FLEETMATICS USA, LLC

THIS FIRST AMENDMENT TO OFFICE LEASE BETWEEN YPI 1600 CORPORATE CENTER, LLC AND
FLEETMATICS USA, LLC (“AMENDMENT”) is entered into as of the      day of
            , 2013 (the “Effective Date”), between Robert DeMarke, not
personally, but as receiver appointed by the Circuit Court of the Nineteenth
Judicial Circuit, Cook County, Illinois, in Case No. 12 CH 26044, as successor
landlord to YPI 1600 Corporate Center, LLC (“Landlord”), and FLEETMATICS USA,
LLC (“Tenant”).

WHEREAS, Landlord’s successor in interest and Tenant entered into and executed
an Office Lease dated October 13, 2011 (the “Office Lease”) with respect to
certain office space located in the premises located at 1600 E. Golf Road,
Rolling Meadows, IL (“Building”); and

WHEREAS, Robert DeMarke was appointed as receiver for the Building by the
Circuit Court of Cook County, Illinois, in Case No. 12 CH 26044 (“Foreclosure
Action”); and

WHEREAS, the premises defined in the Office Lease is Suite 800, consisting of
18,410 rentable square feet of office space in the Building (the “Existing
Premises”); and

WHEREAS, Landlord and Tenant desire to amend the Office Lease to, among other
things, expand the Premises by approximately 9,640 rentable square feet on the
7th and 8th Floors of the Building, all in accordance with the terms and
conditions set forth below; and

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Office Lease is hereby amended as follows:

 

  1. Effective Date of Amendment. This Amendment shall be effective as of the
later of: (i) December 1, 2013 or (ii) upon Substantial Completion of the
Landlord’s Work, as such terms are defined in this Amendment (“Amendment
Effective Date”).

 

  2.

Expansion Premises. Effective on the Amendment Effective Date, Article 1 and
Article 2 of the Office Lease are hereby amended to expand the Premises to
include the following: “Approximately 9,640 rentable square feet on the 7th
Floor (6,769 rsf) and 8th Floor (2,871 rsf) of the Building, all as shown on the
drawing attached hereto as Exhibit A-1. (the “Expansion Premises”).” Commencing
on the Amendment Effective Date, all references in the Office Lease to the
“Premises” shall include the Existing Premises and the Expansion Premises. The
Expansion Premises shall be used and occupied by Tenant for general office
purposes and for no other purpose without the written consent of Landlord.

 

  3. Lease Term. The “Lease Term” in Article 1 of the Office Lease is amended to
provide that the term of the Office Lease for the Expansion Premises shall
expire on May 31, 2019, concurrently with the term set forth in the Office Lease
for the Existing Premises, provided, however, notwithstanding anything to the
contrary in the Lease or this paragraph, that the termination option as set
forth in Section 3.5, of the Lease, shall apply only to the Existing Premises
and shall not apply to the Expansion Premises.

 

  4. Basic Rent. Notwithstanding anything to the contrary in the Office Lease,
effective on the Amendment Effective Date, Tenant shall pay monthly Basic Rent
for the Expansion Premises, in addition to Basic Rent for the Existing Premises
under the Office Lease, at the same Annual Rental Rate Per Square Foot as forth
in Article 1 of the Office Lease. Monthly Basic Rent for the lease term for the
Expansion Premises, is set forth on Exhibit B-1 hereto and shall be paid in
addition to the Basic Rent for the Existing Premises described in the original
Office Lease.

 

1



--------------------------------------------------------------------------------

  5. Rent Abatement. Tenant shall receive rent abatement (including Basic Rent
and Expenses and Taxes) for five (5) months beginning on the Amendment Effective
Date for the rentable square feet attributable to the Expansion Premises only.
There shall not be any rent abatement for the Existing Premise, which Tenant
shall continue to pay as set forth in the original terms of the Office Lease
during any abatement term for the Expansion Premises.

 

  6.

Additional Rent. Subject to the provisions of Section 7 of this Amendment,
Tenant shall pay Tenant’s Share of all Expenses and Taxes, including, without
limitation, its proportionate share of operating expenses and real estate taxes
incurred at the Building pursuant to Article 1 and Article 6 of the Office
Lease; provided that, effective as of the Amendment Effective Date, the Tenant’s
Share is hereby increased by 3.77% for the Expansion Premises (2.65% for the 7th
Floor; and 1.12% for the 8th Floor). Tenant shall continue to pay Tenant’s Share
of all Expenses and Taxes for the existing Premises in addition to the
percentage attributable to the Expansion Premises.

 

  7. Base Year. The Base Year with respect to the Expansion Premises only shall
be the calendar year 2014.

 

  8. Tenant Improvements. Landlord agrees to make certain improvements in
accordance with the Tenant Work Letter attached as Exhibit C-1 attached hereto.
Except as set forth in Exhibit C-1, and as specifically provided in the Tenant
Work Letter (which is hereby incorporated into this Amendment), and except as
otherwise expressly set forth in the Lease, Tenant shall lease the Expansion
Premises on an “As Is”, “Where Is” basis with all faults, without warranty of
any kind, express or implied, including. without limitation, any warranty as to
physical condition and Landlord shall have no obligation to improve, remodel,
alter or otherwise modify the Expansion Premises prior to Tenant’s occupancy.
Except as expressly set forth in the Lease and this Amendment, no
representations, inducements, understanding or anything of any nature
whatsoever, made, stated or represented by Landlord or anyone acting for or on
Landlord’s behalf either orally or in writing, have induced Tenant to enter into
this Amendment, and Tenant acknowledges, represents and warrants that Tenant has
entered into this Amendment under and by virtue of Tenant’s own independent
investigation. If the Expansion Premises are not in all respects entirely
suitable for the use or uses to which the Expansion Premises or any part thereof
will be put, then it is the sole responsibility and obligation of Tenant to take
such action as may be necessary to place the Expansion Premises in a condition
entirely suitable for such use or uses. Landlord represents to Tenant that, to
the best of Landlord’s knowledge, (i) the Expansion Premises is free of asbestos
and other hazardous or toxic materials in violation of applicable laws and
ordinances and toxic mold and (ii) the air quality of the Expansion Premises
meet or exceed current legal requirements and/or professional standards. TENANT
IS NOT RELYING ON ANY EXPRESS OR IMPLIED, ORAL OR WRITTEN REPRESENTATIONS OR
WARRANTIES MADE BY LANDLORD, OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS
AMENDMENT AND THE LEASE AND TENANT HAS HAD THE OPPORTUNITY TO INSPECT THE
EXPANSION PREMISES. Notwithstanding anything to the contrary herein or in the
work letter, the Expansion Premises shall be delivered “as is” , including walls
as they exist and utilities as currently delivered to the Expansion Premises.
Tenant shall be responsible for all costs for reconfiguration of the Expansion
Premises, including any demising or re-working of utilities subject to funding
through the Construction Allowance.

 

  9.

Access to Expansion Premises. Tenant hereby grants Landlord and its employees,
agents and contractor’s access to the Existing Premises as is reasonably
necessary to perform the Landlord’s Work. Landlord and Tenant understand and
agree that the Landlord’s Work shall be performed while Tenant is in occupancy
of the Existing Premises, and that some interference with Tenant’s operations in
the Existing Premises may occur. Landlord therefore agrees that Landlord’s Work
on the Expansion Premises on the 8th Floor, adjacent to the Existing Premises,
will be performed during non-business hours in a manner sufficient to minimize
any disruption with Tenant’s existing operations. Any overtime expense

 

2



--------------------------------------------------------------------------------

  associated with such after hours work is excluded from the Construction
Allowance and is the responsibility of Tenant. Provided, however, that in no
event shall any circumstances related to the work allow Tenant to claim that
Landlord has committed any breach, interference with Tenant’s use and enjoyment
of the Existing Premises, constructive eviction, or similar wrong, or give
Tenant any right of termination, self-help, off-set, set-off, deduction, or
similar remedy.

 

  10. Court Approval; Lender Approval. Notwithstanding anything to the contrary
in this Amendment or the Office Lease, Tenant acknowledges that Receiver is
executing this Amendment in his capacity as court appointed receiver and not
personally or as agent for the original landlord. This Amendment shall not be
effective, and shall be null and void, until an order is entered in the
Foreclosure Action approving the terms hereof and specifically authorizing
Receiver to execute this Amendment. This Amendment is specifically contingent on
entry of such an order by the Court.

Landlord acknowledges that the terms of this Amendment have been approved by the
lender that has instituted the Foreclosure Action. Landlord agrees that it shall
use reasonable efforts to obtain a subordination, attornment and non-disturbance
agreement from said lender.

 

  11. Broker. Tenant represents and warrants to Landlord that it has not dealt
with any broker with respect to this Amendment, other than Transwestern. If
Tenant has dealt with any other broker or person with respect to this Amendment,
Tenant shall be solely responsible for the payment of any fees due said person
or firm and Tenant shall protect, indemnify, hold harmless and defend the other
party from any liability that such other party may incur should such warranty
and representation prove incorrect, inaccurate or false.

 

  12. Estoppel. Tenant warrants, represents and certifies to Landlord that as of
the date of this Amendment: (a) to Tenant’s actual knowledge, Landlord is not in
default under the Lease; and (b) to Tenant’s actual knowledge, Tenant does not
have any defenses or offsets to payment of rent and performance of its
obligations under the Lease as and when same becomes due.

 

  13. Unless specifically amended herein, all terms and conditions of the Lease
shall remain in full force and effect. Tenant hereby ratifies the Office Lease,
as amended hereby.

IN WITNESS WHEREOF, this First Amendment to Office Lease is executed as of the
date first above written.

 

LANDLORD:

 

Robert DeMarke, not personally, but as receiver appointed by the Circuit Court
of the Circuit Court of County, Illinois, in Case No. 12 CH 26044,

By:     Name:     Its:    

 

3



--------------------------------------------------------------------------------

TENANT:

 

FLEETMATICS USA, LLC

By:     Name:     Its:    

 

4



--------------------------------------------------------------------------------

EXHIBIT A-1

EXPANSION PREMISES

 

5



--------------------------------------------------------------------------------

EXHIBIT B-1

RENT SCHEDULE

7th Floor Expansion Space

 

            Annual Rental
Rate Per Square
Foot      Rentable
Square Feet      Monthly
Basic Rent  

Amendment Effective Date

     1/31/2014         20.85         6769         11,761   

2/1/2014

     1/31/2015         21.20         6769         11,959   

2/1/2015

     1/31/2016         21.55         6769         12,156   

2/1/2016

     1/31/2017         21.90         6769         12,353   

2/1/2017

     1/31/2018         22.25         6769         12,551   

2/1/2018

     1/31/2019         22.60         6769         12,748   

2/1/2019

     5/31/2019         22.95         6769         12,946    8th Floor Expansion
Space                         Annual Rental
Rate Per Square
Foot      Rentable
Square Feet      Monthly
Basic Rent  

Amendment Effective Date

     1/31/2014         20.85         2871         4,988   

2/1/2014

     1/31/2015         21.20         2871         5,072   

2/1/2015

     1/31/2016         21.55         2871         5,156   

2/1/2016

     1/31/2017         21.90         2871         5,240   

2/1/2017

     1/31/2018         22.25         2871         5,323   

2/1/2018

     1/31/2019         22.60         2871         5,407   

2/1/2019

     5/31/2019         22.95         2871         5,491   

 

6



--------------------------------------------------------------------------------

EXHIBIT C-1

TENANT WORK LETTER

 

7



--------------------------------------------------------------------------------

TENANT WORK LETTER

 

1. This Tenant Work Letter shall set forth the obligations of Landlord and
Tenant with respect to certain work in the Expansion Premises. All improvements
described in this Work Letter to be constructed in and upon the Expansion
Premises by Landlord are hereinafter referred to as “Landlord’s Work.” Landlord
and Tenant acknowledge that Plans (hereinafter defined) for Landlord’s Work have
not yet been prepared and, therefore, it is impossible to determine the exact
cost of Landlord’s Work at this time. Accordingly, Landlord and Tenant agree
that Landlord’s obligation to pay for the cost of Landlord’s Work shall be
limited to $241,000.00 (which is $25.00 per square foot in the Expansion
Premises) (the “Construction Allowance”). The costs of Landlord’s Work shall
include, but shall not be limited to, any and all construction related costs
(including labor and materials), demolition costs, architect’s fees, space
planner’s fees, engineer’s fees, fees for permits and approvals and any
expenditures incurred by Landlord as a result of governmental requirements due
to the Landlord’s Work. Except as otherwise provided in Paragraph 5 below,
Tenant shall pay to Landlord any excess of the cost of Landlord’s Work over the
amount of the Construction Allowance and all other costs and charges in
connection with the Landlord’s Work for which Tenant is responsible hereunder
within fifteen (15) days after Tenant’s receipt of Landlord’s statement of such
amounts, to be delivered following Substantial Completion. If the actual cost of
Landlord’s Work is less than the Construction Allowance, Tenant shall not be
entitled to any credit, payment or abatement on account thereof. Landlord shall
enter into a direct contract for Landlord’s Work with Woodrow Development, Inc.
in accordance with the budget set forth on the attached Exhibit A. In addition,
Landlord shall have the right to select and/or approve of any subcontractors
used in connection with Landlord’s Work, provided that the approval of Tenant
shall be obtained if the selection of any subcontractors shall increase the
amount of the budget shown on Exhibit A. Landlord reserves the right to deduct
from the Construction Allowance a construction supervision fee equal to three
percent (3%) of the cost of Landlord’s Work to compensate for its construction
management services in connection with Landlord’s Work. Tenant shall not be
charged a fee for hoisting, loading dock or freight elevator use during the
construction of the Landlord’s Work.

 

2. Space planning, architectural and engineering (mechanical, electrical and
plumbing) drawings for Landlord’s Work shall be prepared at Tenant’s sole cost
and expense as set forth in the budget on the attached Exhibit B, subject to
funding through the Construction Allowance. The space planning, architectural
and mechanical drawings are collectively referred to herein as the “Plans”. The
Plans shall be based upon (i) construction drawings to be mutually agreed to by
Tenant and Landlord and where not otherwise noted in the Plans, in accordance
with Building standard finishes.

 

3. Tenant shall deliver to Landlord any information reasonably requested by
Landlord and shall deliver to Landlord Tenant’s approval or disapproval of any
preliminary or final layout, drawings, or plans within five (5) Business Days
after written request. Any disapproval shall be in writing and shall set forth
in reasonable detail the reasons for such disapproval. Tenant and Landlord’s
Architect shall devote such time in consultation with Landlord and Landlord’s
engineer as may be required to provide all information Landlord deems reasonably
necessary in order to enable Landlord’s Architect and engineer to complete, and
obtain Tenant’s written approval of the Plans for Landlord’s Work within five
(5) Business Days after Tenant’s receipt thereof (the “Plans Due Date”). In the
event that Tenant fails to approve the Plans by the Plans Due Date, such failure
shall constitute a Tenant Delay (as hereinafter defined) for each day during the
period beginning on the day following the Plans Due Date and ending on the date
Tenant approves the Plans. Neither the approval of the Plans nor the supervision
of Landlord’s Work by Landlord shall constitute a representation or warranty by
Landlord as to the accuracy, adequacy, sufficiency and propriety of the Plans or
the quality of workmanship or compliance of Landlord’s Work with applicable law.

 

8



--------------------------------------------------------------------------------

4. Prior to commencing any construction of Landlord’s Work, Landlord shall
submit to Tenant a written estimate setting forth the anticipated cost of
Landlord’s Work, including but not limited to labor and materials, architect’s
fees, contractor’s fees and permit fees. Within five (5) Business Days
thereafter, Tenant shall either notify Landlord in writing of its approval of
the cost estimate, or specify its objections thereto in reasonable detail and
any desired changes to the proposed Landlord’s Work. In the event Tenant
notifies Landlord of such objections and desired changes, Tenant shall work with
Landlord in good faith to alter the scope of Landlord’s Work in order to reach a
mutually acceptable alternative cost estimate.

 

5. If the actual cost of Landlord’s Work shall exceed the maximum Construction
Allowance (such excess being herein referred to as the “Excess Costs”), Tenant
shall pay to Landlord such Excess Costs within fifteen (15) days after
Landlord’s written demand. Landlord shall not be required to proceed with
Landlord’s Work if Tenant fails to pay such Excess Costs and any delay in the
completion of Landlord’s Work due to a delay by Tenant in making such payment
shall be deemed a Delay pursuant to the Lease. The statements of costs submitted
to Landlord by Landlord’s contractors shall be conclusive for purposes of
determining the actual cost of the items described therein. Excess Costs
constitute Rent payable pursuant to the Lease, and the failure to timely pay
same constitutes an Event of Default under the Lease.

 

6. If Tenant shall request any changes to Landlord’s Work that are approved by
Landlord (“Change Orders”), Landlord shall have any necessary revisions to the
Plans prepared, and Tenant shall reimburse Landlord on demand for the reasonable
cost of preparing such revisions. Landlord shall notify Tenant in writing of the
estimated increased cost, if any, which will be chargeable to Tenant by reason
of such Change Orders, and which cost shall include a construction fee equal to
three percent (3%) of the cost of such additional work to compensate Landlord
for its construction management services in connection with such Change Orders.
The increased cost shall be deemed Excess Costs hereunder and shall be subject
to the provisions of Paragraph 5 above. Tenant shall, within one three
(3) Business Day after receiving Landlord’s estimate of the cost of the Change
Order, notify Landlord in writing whether it desires to proceed with such Change
Order. In the absence of such written authorization, Landlord shall have the
option to continue work on the Premises disregarding the requested Change Order,
or Landlord may elect to discontinue work on the Premises until it receives
notice of Tenant’s decision, in which event Tenant shall be responsible for any
delay in completion of Landlord’s Work resulting therefrom.

 

7. Following approval of the Plans and the payment by Tenant of the required
portion of the Excess Costs, if any, Landlord shall cause Landlord’s Work to be
constructed substantially in accordance with the approved Plans, so long as no
default shall occur under the Lease (after the expiration of any applicable
grace or cure period). Landlord shall notify Tenant upon Substantial Completion
of Landlord’s Work. The phrase “Substantial Completion” shall mean that
(i) Landlord’s Work has been completed except for such incomplete items as would
not materially interfere with the use of the Expansion Premises for the
Permitted Use (the “Punchlist Items”) and (ii) a certificate of occupancy has
been issued by the applicable municipal authority, if, and only if, a
certificate of occupancy is required for occupancy. Notwithstanding anything to
the contrary in the Amendment, the Expansion Premises shall be delivered in
compliance with all applicable codes.

 

8. If Landlord shall be delayed in Substantially Completing Landlord’s Work as a
result of the occurrence of any of the following (a “Tenant Delay”):

 

  (a) Tenant’s failure to furnish information in accordance with this Work
Letter or to respond to any request by Landlord for any approval or information
within any time period prescribed, or if no time period is prescribed, then
within three (3) Business Days of such request; or

 

  (b) Tenant’s request for materials, finishes or installations that have long
lead times after having first been informed by Landlord that such materials,
finishes or installations will cause a delay; or

 

  (c) Changes in any plans and specifications requested by Tenant; or

 

9



--------------------------------------------------------------------------------

(d) The performance or nonperformance by a person or entity employed by or on
behalf of Tenant in the completion of any work in the Premises (all such work
and such persons or entities being subject to prior approval of Landlord); or

 

(e) Any request by Tenant that Landlord delay the completion of any component of
Landlord’s Work; or

 

(f) Any breach or default by Tenant in the performance of Tenant’s obligations
under this Lease; or

 

(g) Tenant’s failure to pay any amounts as and when due under this Work Letter;
or

 

(h) Any other delay chargeable to Tenant, its agents, employees or independent
contractors;

Then at Landlord’s option, for purposes of determining the Adjusted Commencement
Date, the date of Substantial Completion shall be deemed to be the day that
Landlord’s Work would have been substantially completed absent any such Delay.
The Commencement Letter, or such other written agreement, shall identify any
Punchlist Items as reasonably determined by Landlord and Tenant, which Punchlist
Items Landlord shall promptly remedy. Tenant, within five (5) days after receipt
thereof from Landlord, shall execute the Commencement Letter and return the same
to Landlord.

 

10